Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to Application No. 16/729,813 filed on December 30, 2019 and the Request for continued examination (RCE) presented on July 30, 2021, amendment presented on December 07, 2021, which amends claims 1 and 19 and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and subject to examination.


Response to Arguments
 
II and III.  REJECTION OF CLAIMS 1-20 FOR DOUBLE PATENTING

        Applicants argue at page 8 of the remarks, as filed, that initially, it is believed that this rejection is provisional, since the claims of the instant application have not been determined to be allowable. Therefore, it is respectfully submitted that this rejection be held in abeyance until the issue becomes ripe. If the claims of the instant application are determined to be allowable, it is submitted that this issue can be revisited at that time. 
Therefore, withdrawal of the rejection is respectfully requested.
       The examiner respectfully disagrees and finds these arguments unpersuasive. Claims 1-20 (Application 16729813) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. 

IV.      Rejection of Claims 1, 9 and 19 under 35 U.S.C. § 103

    Applicant’s arguments, See Remarks, filed on December 07, 2021 have been fully considered. 
    On page 9, applicants argue that cited references fail to teach and/or suggest “receiving content comprising a plurality of user generated content (UGC) items, wherein at least a portion of the plurality of UGC items is abusive; processing the plurality of UGC items using a predictive model to obtain one or more predictive probabilities indicative of whether one or more UGC items of the plurality of UGC items is abusive or not abusive, wherein the one or more predictive probabilities comprise a first predictive probability associated with a first UGC item and a second predictive probability associated with a second UGC item; acquiring, based on the first predictive probability obtained in association with the first UGC item using the predictive model, one or more labels for the first UGC item from a source different than the predictive model; in response to acquiring the one or more labels based on the first predictive probability, using the one or more labels to update the predictive model used to process the plurality of UGC items to generate an updated predictive model; applying the 
      On pages 12-13, Applicants arguments are based on the premise  that cited references Revesz, Blue and/or Miltonberger seem to be silent as to: “acquiring, based on the first predictive probability obtained in association with the first UGC item using the predictive model, one or more labels for the first UGC item from a source different than the predictive model; in response to acquiring the one or more labels based on the first predictive probability, using the one or more labels to update the predictive model used to process the plurality of UGC items to generate an updated predictive model” as recited by amended Independent claim 1 and 19.

       Examiner agrees that cited references fail to teach and/or suggest “wherein acquiring one or more labels for the first UGC item from a source different than the predictive model”;

       However, cited references Revesz, Blue and/or Miltonberger teach and/or suggest “receiving content comprising a plurality of user generated content (UGC) items, wherein at least a portion of the plurality of UGC items is abusive; processing the plurality of UGC items using a predictive model to obtain one or more predictive probabilities indicative of whether one or more UGC items of the plurality of UGC items is abusive or not abusive, wherein the one or more predictive probabilities comprise a 

        The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. 
      Specifically, Examiner cited prior art reference Revesz teaches “receiving content comprising a plurality of user generated content (UGC) items, wherein at least a portion of the plurality of UGC items is abusive”. 
      Revesz describes receiving content generated by user (e.g. user-generated content) including one or more content sub-categories such as abusive content, homophobic content, racist content, sexist content, spam content, and the like (Revesz: [paragraph 0004-0005, 0030]).

processing the plurality of UGC items using a model to obtain one or more probabilities indicative of whether one or more UGC items of the plurality of UGC items is abusive or not abusive, wherein the one or more probabilities comprise a first probability associated with a first UGC item and a second probability associated with a second UGC item”.
       Revesz describes server (Revesz paragraph 0193]) and user-generated content is processed at server by a trained machine learning module (a model) ((Revesz: [paragraph 0008]). Revesz describes a trained machine learning module (a model) a trained machine learning module (a model) is used to obtain a predictive value includes one or more probability values (e.g. first probability value and second probability value) that indicate the likelihood that the content is a positive example (i.e., abusive) or as a negative example (i.e., non-abusive) that are suitable and/or unsuitable for sending to the client (Revesz: [paragraph 0049, 0090]).
Revesz describes for example, a trained machine learning module (a model) a trained machine learning module (a model) is used to obtain a predictive value includes the content may have a probability value associated with an "abusive" category of 0.3 (a first probability associated with a first UGC item) and the content may have a probability value associated with the "sexist" category of about 0.5 (e.g. a second probability associated with a second UGC item) and determine one or more threshold values associated with each unsuitable category and the threshold values may be used to determine if the probability value associated with a particular content is sufficiently high to warrant automatic exclusion from publication of the  (Revesz: [paragraph 0049-0052, 0090]).   
   Revesz further teaches “acquiring, based on the first probability obtained in association with the first UGC item using the model, the one or more labels”
        Revesz describes human review may be used along with automatic computer-based tools to determine whether the content is a positive example (i.e., abusive) or as a negative example (i.e., non-abusive) that are suitable and/or unsuitable for sending to the client and human review score one or more categories information (e.g. one or more labels) based on the content is a positive example (i.e., abusive) which indicates a predictive value includes the content may have a probability value associated with an "abusive" category of 0.3 (a first probability associated with a first UGC item) or as a negative example (i.e., non-abusive) using machine learning module (model) and store in reference database and server receiving (e.g. acquiring)  one or more categories information (e.g. one or more labels) from reference database to be used in analyzing user-generated content (Revesz: [paragraph 0033, 0036, 0049-0052, 0090-0092]).
      Revesz further teaches “in response to acquiring of the one or more labels based on first probability, using the one or more labels to update the model used to process the plurality of UGC items”.
      Revesz describes in response to received category (e.g. label) and using category for “shut up” content (a first UGC item) as abusive based on one or more probability values (predictive probability) that indicate the likelihood that the user generated content is a positive example of the category (i.e. abusive) includes a predictive value includes the content may have a probability value associated with an "abusive" category of 0.3 (a first probability associated with a first UGC item) and add entry (update) to the trained machine learning module (model) to process user generated content (Revesz: [paragraph 0049-0052, 0113-0115, 0182, 0186]);   
      Revesz further teaches “applying the model to the plurality of UGC items to identify one or more abusive UGC items”; 
       Revesz describes using machine learning module (model) may employ (applying) the model) any suitable weak learner that can classify a piece of text into a positive or a negative example of the selected category, For example the content “kill yourself” ,”shut up” (plurality of UGE content items) that is positive (i.e. abusive) example based on one or more probability values (predictive probability) that indicate (e.g. identify) the likelihood that the user generated content is a positive (i.e., abusive) example and removing the words such as “kill yourself” ,”shut up” that is positive (i.e., abusive) (Revesz: [paragraph  0113-0115,  0145-0148]).
     Revesz further teaches “and serving, to a client device, second content comprising a portion of the content but not comprising the one or more abusive UGC items”.
     Revesz describe after removing the “shut up” words that is positive example of the category (i.e., abusive) from the content (without the portion of the plurality of the UGC items that is abusive), sending updated content to the user device (Revesz: [paragraph 0072-0075, 0113-0115]).

Blue teaches wherein the probability is predictive probability and wherein model is predictive model. Blue describes probability is predictive probability and model is predictive model (Blue: [paragraph 0010, 0037]). However, upon further consideration, a new ground(s) of rejection is made as discussed below.

     Specifically, the examiner’s prior Office Action cited prior art reference Miltonberger teaches wherein using the one or more labels to update the predictive model used to process the plurality of UGC items to generate an updated predictive model; applying the updated predictive model to the plurality of UGC items.    
      Miltonberger describes predictive model or predictive user model (PUM) and receiving data of a set of user events (e.g. plurality of UGC item) (Miltonberger: [paragraph 0034-0035, 0042, 0056]). Miltonberger describes using event parameters (e.g. using one or more labels) produce (e.g. generate) an updated predictive model or predictive user model (PUM) to process for the user events data (e.g. plurality of UGC item) and the updated predictive model or predictive user model (PUM) is used (e.g. apply) to determine a risk score for the user events data (e.g. plurality of UGC item) (Miltonberger: [paragraph 0058, 0072-0074]);
      Therefore, cited references Revesz, Blue and/or Miltonberger teach and/or suggest “receiving content comprising a plurality of user generated content (UGC) items, wherein at least a portion of the plurality of UGC items is abusive; processing the plurality of UGC items using a predictive model to obtain one or more predictive 

     However, Examiner agrees that cited references fail to teach and/or suggest “wherein acquiring one or more labels for the first UGC item from a source different than the predictive model”; Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.

Dependent claims 2-9
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.


Dependent claim 20
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

Double Patenting
3.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

          Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
      Claims 1-20 (hereafter “ ’813 claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 (hereafter “ ‘610 claim”) of U.S. Patent No. 10,523,610 (US Application 15/973,130). Although the conflicting claims are not identical, they are not patentably distinct from each other the claims of the instant application are merely obvious variations of the claims in the patent 10,523,610 as outlined in the table below:

813 Claim 1
610 Claim 1
A method, comprising: 


receiving content comprising a plurality of user generated content (UGC) items, wherein at least a portion of the plurality of UGC items is abusive; 

processing the plurality of UGC items using a predictive model to obtain a predictive probability of whether one or more UGC items of the plurality of UGC items is abusive or not abusive;
 




updating, in response to receipt of one or more labels, the predictive model using the one or more labels; 

applying the predictive model to the plurality of UGC items to identify one or more abusive UGC items; 


and serving, to a client device, second content comprising a portion of the content but not comprising the one or more abusive UGC items.
A method for delivering content for display on client devices, 
comprising operations of: 
receiving, at one or more servers, content that includes a plurality of user generated content (UGC) items, at least a portion of which is abusive;  

processing, at the one or more servers, the plurality of UGC items using a predictive model to obtain a predictive probability of whether each of the plurality of UGC items is abusive or not abusive;  
selecting, based on the predictive probability, specific ones of the plurality 
of UGC items for which to request a label;  u
updating, in response to receipt of 
one or more labels, the predictive model using the one or more labels; 
 
applying the predictive model having been updated to the plurality of UGC items for removing the portion of the plurality of UGC items that is abusive from the content;  
and serving, to a client device, the content without the portion of 
the plurality of UGC items that is abusive, wherein the selecting further 
includes creating a probabilistic queue for delivering the plurality of UGC 
items to a human labeler, and wherein an order of the probabilistic queue is 
dependent on the predictive probability.



‘813 Claim 1 is merely a broader version of ‘610 claim 1. ‘813 claim 1 recites the similar limitations in ‘610 claim 1. It would have been obvious to broaden ‘610 claim 1 because omitting the limitation is obvious variation. However, 610 Claim 1 further recites “selecting, based on the predictive probability, specific ones of the plurality of UGC items for which to request a label; removing the portion of the plurality of UGC items that is abusive from the content; wherein the selecting further includes creating a probabilistic queue for delivering the plurality of UGC items to a human labeler, and wherein an order of the probabilistic queue is dependent on the predictive probability” which are not recited in ‘813 claim 1. Thus, it would have been obvious to broaden patent claim1 because omitting the limitation is obvious variation. Similar remarks apply to ‘813 Independent claims 10 and 19 which correspond in functionality to ‘610 patent claims 9 and 17. ‘813 claims 2-3 recite the similar limitations of ‘610 patent claim 8, ‘813 claims 4-9 recite the similar limitations of patent claims 2-7, ‘813 claims 11-12 recite the similar limitations of ‘610 patent claim 11, ‘813 claims 13-18 recite the similar limitations of patent claims 10 and 12-16, ‘813 claim 20 recite the similar limitations of patent claim 8.  
 
     Claims 1-20 (hereafter “ ’813 claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 (hereafter “ ‘218 claim”) of U.S. Patent No. 9,967,218 (US Application 13/282,285). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 9,967,218 as outlined in the table below:
813 Claim 1
218 Claim 1
A method, comprising: 




receiving content comprising a plurality of user generated content (UGC) items, wherein at least a portion of the plurality of UGC items is abusive; processing the plurality of UGC items using a predictive model to obtain a predictive probability of whether one or more UGC items of the plurality of UGC items is abusive or not abusive; 


















updating, in response to receipt of one or more labels, the predictive model using the one or more labels; applying the predictive model to the plurality of UGC items to identify one or more abusive UGC items;
    














and serving, to a client device, second content comprising a portion of the content but not comprising the one or more abusive UGC items.
A method for delivering modified user generated content for display on 


 receiving, at one or more servers 
over a network, content that is user generated content from an online stream at a website, the content including text;  converting, by a machine process 
executed at the one or more servers, the content into an elemental representation using a bag of words model;  


applying a probit model to the 
elemental representation to obtain a predictive probability that the content is abusive or not abusive, the machine process further includes, calculating an 
importance weight for the probit model based on the elemental representation, 
the importance weight is modeled as a multivariate Gaussian distribution with a 

the content to a human labeler for acquiring a label for the content, wherein 
placement of the content within the probabilistic queue depends on the 
predictive probability that the content is abusive or not abusive;  

updating the probit model using the elemental representation, the importance weight, and the label acquired from the human labeler, the updating the probit model includes calculating an updated mean and an updated covariance matrix for the multivariate Gaussian distribution of the importance weight based on the label;  
receiving, at the one or more servers, a request from a client device for the 
online stream at the website, the online stream including the content;  

content from the online stream to produce a modified online stream, the 
removing is based on the predictive probability that the content is abusive as 
calculated by the probit model having been updated; 

 and sending, from the one 
or more servers, the modified online stream to the client device for display.


      ‘813 Claim 1 is merely a broader version of ‘218 claim 1. ‘813 claim 1 recites the similar limitations in ‘218 claim 1. It would have been obvious to broaden ‘218 claim 1 because omitting the limitation is obvious variation. However, 218 Claim 1 further recites “the content including text; converting, by a machine process executed at the one or more servers, the content into an elemental representation using a bag of words model; applying a probit model to the elemental representation, the machine process further includes, calculating an importance weight for the probit model based on the elemental representation, the importance weight is modeled as a multivariate Gaussian distribution with a mean and a covariance matrix;  creating a probabilistic queue for delivering the content to a human labeler for acquiring a label for the content, wherein .

Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.      The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.        The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.      Claims 1, 9 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revesz et al. (US 2012/0296634 A1); in view of Mensink et al. (US 2012/0269436 A1); and further in view of Miltonberger et al. (US 2010/0094767 A1).
        Regarding Claim 1, Revesz teaches a method, comprising: receiving content comprising a plurality of user generated content (UGC) items, wherein at least a portion of the plurality of UGC items is abusive ([paragraph 0004-0007, 0030] describe receiving user-generated content including one or more content sub-categories such as abusive content, homophobic content, racist content, sexist content, spam content, and the like);

     wherein the one or more probabilities comprise a first probability associated with a first UGC item and a second probability associated with a second UGC item ([paragraph 0049-0052, 0090] describes one or more probability values (e.g. first probability value and second probability value) and for example, a trained machine learning module (a model) a trained machine learning module (a model) is used to obtain a predictive value includes the content may have a probability value associated with an "abusive" category of 0.3 (a first probability associated with a first UGC item) and the content may have a probability value associated with the "sexist" category of about 0.5 (e.g. a second probability associated with a second UGC item) and determine one or more threshold values associated with each unsuitable category and the threshold values may be used to determine if the probability value associated with a particular content is sufficiently high to warrant automatic exclusion from publication of the content, and/or to determine if the probability value is sufficiently low to warrant automatic publication of the content);
 with an "abusive" category of 0.3 (a first probability associated with a first UGC item) or as a negative example (i.e., non-abusive) using machine learning module (a model)  and store in reference database and server receiving (e.g. acquiring)  one or more categories information (e.g. one or more labels) from reference database to be used in analyzing user-generated content);           
      in response to acquiring of the one or more labels based on first probability, using the one or more labels to update the model used to process the plurality of UGC items ([paragraph 0049-0052, 0113-0115, 0182, 0186] describes in response to received category (e.g. label) and using category for “shut up” content (a first UGC item) as abusive based on one or more probability values (predictive probability) that indicate the likelihood that the user generated content is a positive example of the category (i.e. abusive) includes a predictive value includes the content may have a probability value associated with an "abusive" category of 0.3 (a first probability associated with a first UGC item) and add entry (update) to the trained machine learning module (model) to process user generated content);         

       and serving, to a client device, second content comprising a portion of the content but not comprising the one or more abusive UGC items ([paragraph 0072-0075, 0113-0115] describe after removing the “shut up” words that is positive example of the category (i.e., abusive) from the content (without the portion of the plurality of the UGC items that is abusive), sending updated content to the user device).
        Revesz fails to teach wherein the probability is predictive probability and wherein model is predictive model; wherein acquiring one or more labels for the first UGC item from a source different than the predictive model; wherein using the one or more labels to update the predictive model used to process the plurality of UGC items to generate an updated predictive model; applying the updated predictive model to the plurality of UGC items;
       However, Mensink teaches wherein the probability is predictive probability and wherein model is predictive model ([paragraph 0012, 0078] describe probability is predictive probability and model is predictive model);

supplies labels for images e.g. UGC items (source different from prediction model) 
based on attribute prediction probability values obtained for the image (e.g. first UGC item) using structured prediction model); 
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Revesz to include defining probability is predictive probability and model is predictive model wherein acquiring one or more labels for the first UGC item from a source different than the predictive mode as taught by Mensink. One of ordinary skill in the art would be motivated to utilize the teachings of Revesz in the Mensink system in order to improve class prediction performance ([paragraph 0006] in Mensink).     
        Revesz and Mensink fails to teach wherein using the one or more labels to update the predictive model used to process the plurality of UGC items to generate an updated predictive model; applying the updated predictive model to the plurality of UGC items;
        However, Miltonberger teaches wherein using the one or more labels to update the predictive model used to process the plurality of UGC items to generate an updated predictive model; applying the updated predictive model to the plurality of UGC items ([paragraph 0034-0035, 0042, 0056] describes predictive model or predictive user model (PUM) and receiving data of a set of user events (e.g. plurality of UGC item) 
        Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Revesz/ Mensink to include using the one or more labels to update the predictive model used to process the plurality of UGC items to generate an updated predictive model and applying the updated predictive model to the plurality of UGC items as taught by Miltonberger. One of ordinary skill in the art would be motivated to utilize the teachings of Revesz/ Mensink in the Miltonberger system in order to provide predictive models of individual behavior and dynamically adjusting to identify anomalous and suspicious activity  ([paragraph 0030] in Miltonberger).  
     
      Regarding claim 9, the combination of Revesz, Mensink and Miltonberger teach the method, wherein the portion of the plurality of UGC items that is abusive includes one or more of spam, fraudulent offers, illegal offers, offensive language, threatening language, and treasonous language (Revesz: [paragraph 0030] describe the plurality of UGC items that is abusive includes homophobic content, racist content, sexist content, spam content).

Regarding Claim 19, Revesz teaches a non-transitory computer-readable medium storing a computer program that when executed by a processor-based system, performs operations comprising ([paragraph 0007] describes one or more non-transitory computer-readable media are provided.  The compute-readable media are encoded with computer-executable instructions for performing a method): 
     receiving a plurality of user generated content (UGC) items that has been posted to an online stream at a website, wherein at least of portion of the plurality of UGC items is abusive ([paragraph 0004-0007, 0030] describe receiving user-generated content including one or more content sub-categories such as abusive content, homophobic content, racist content, sexist content, spam content, and the like); 
     processing the plurality of UGC items using a model to obtain one or more probabilities indicative of whether one or more UGC items of the plurality of UGC items is abusive or not abusive ([paragraph 0008, 0038, 0193]  describe user-generated content is processed at server by a trained machine learning module (a model) [paragraph 0030, 0039, 0049, 0090] describes a trained machine learning module (a model) a trained machine learning module (a model) is used to obtain a predictive value includes one or more probability values (e.g. first probability value and second probability value) that indicate the likelihood that the content is a positive example (i.e., abusive) or as a negative example (i.e., non-abusive) that are suitable and/or unsuitable for sending to the client),
    wherein the one or more probabilities comprise a first probability associated with a first UGC item and a second  probability associated with a second UGC item ([paragraph 0049-0052, 0090] describes one or more probability values (e.g. first 
        acquiring, based on the first probability obtained in association with the first UGC item using the model, the one or more labels ([paragraph 0033, 0036, 0049-0052, 0090-0092, 0112] human review may be used along with automatic computer-based tools to determine whether the content is a positive example (i.e., abusive) or as a negative example (i.e., non-abusive) that are suitable and/or unsuitable for sending to the client and receiving human review score one or more categories information (e.g. one or more labels based on the content is a positive example (i.e., abusive) based on a predictive value includes the content may have a probability value associated with an "abusive" category of 0.3 (a first probability associated with a first UGC item) or as a negative example (i.e., non-abusive) using machine learning module (a model)  and store in reference database and server receiving (e.g. acquiring)  one or more categories 
       using the one or more labels to update the model used to process the plurality of UGC items ([paragraph 0051, 0113-0115, 0182, 0186] describes in response to received category (e.g. label) and using category for “shut up” content (a first UGC item) as abusive based on one or more probability values (predictive probability) that indicate the likelihood that the user generated content is a positive example of the category (i.e. abusive) and add entry (update) to the trained machine learning module (model) to process user generated content);         
     identifying one or more abusive UGC items based on the model ([paragraph 0111-0114, 0136-0140, 0146-0148] describe using machine learning module (model) may employ (applying the model) any suitable weak learner that can classify a piece of text into a positive or a negative example of the selected category, For example the content “kill yourself” ,”shut up” (plurality of UGE content items) that is positive example of the category (i.e. abusive) based on one or more probability values (probability) that indicate the likelihood that the content is a positive example of the category (i.e., abusive) and removing the words that is positive example of the category);
     and delivering, to a client device when the client device accesses the website, content comprising a second portion of the plurality of UGC items but not comprising the one or more abusive UGC items ([paragraph 0072-0075, 0136-0140] describe after removing the “shut up” words that is positive example of the category (i.e., abusive) from the content (without the portion of the plurality of the UGC items that is abusive), sending updated content to the user device).
Revesz fails to teach wherein the probability is predictive probability and wherein model is predictive model; wherein acquiring one or more labels for the first UGC item from a source different than the predictive model; wherein using the one or more labels to update the predictive model used to process the plurality of UGC items to generate an updated predictive model; one or more abusive UGC items based on the updated predictive model;
     However, Mensink teaches wherein the probability is predictive probability and wherein model is predictive model ([paragraph 0012, 0078] describe probability is predictive probability and model is predictive model);
      wherein acquiring one or more labels for the first UGC item from a source different than the predictive model ([paragraph 0032] describes images can be generated from external source (e.g. UGC items) [paragraph 0014, 0029-0030, 0033] describes receiving labels for the image (e.g. first UGC item) from any person who 
supplies labels for images e.g. UGC items (source different from prediction model) 
based on attribute prediction probability values obtained for the image (e.g. first UGC item) using structured prediction model); 
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Revesz to include defining probability is predictive probability and model is predictive model wherein acquiring one or more labels for the first UGC item from a source different than the predictive mode as taught by Mensink. One of ordinary skill in the art would be motivated to utilize the teachings of Revesz in the Mensink system in order to improve class prediction performance ([paragraph 0006] in Mensink).     
Revesz and Mensink fails to teach wherein using the one or more labels to update the predictive model used to process the plurality of UGC items to generate an updated predictive model; one or more abusive UGC items based on the updated predictive model;
        However, Miltonberger teaches wherein using the one or more labels to update the predictive model used to process the plurality of UGC items to generate an updated predictive model; applying the updated predictive model to the plurality of UGC items ([paragraph 0034-0035, 0042, 0056] describes predictive model or predictive user model (PUM) and receiving data of a set of user events (e.g. plurality of UGC item) [paragraph 0058, 0072-0074] describes using event parameters (e.g. using one or more labels) produce (e.g. generate) an updated predictive model or predictive user model (PUM) to process for the user events data (e.g. plurality of UGC item) and the updated predictive model or predictive user model (PUM) is used (e.g. apply) to determine a risk score for the user events data (e.g. plurality of UGC item));
        Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Revesz/ Mensink to include using the one or more labels to update the predictive model used to process the plurality of UGC items to generate an updated predictive model and applying the updated predictive model to the plurality of UGC items as taught by Miltonberger. One of ordinary skill in the art would be motivated to utilize the teachings of Revesz/ Mensink in the Miltonberger system in order to provide predictive models of individual behavior and dynamically adjusting to identify anomalous and suspicious activity  ([paragraph 0030] in Miltonberger).
Claims 2-3 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revesz et al. (US 20120296634 A1); in view of Mensink et al. (US 2012/0269436 A1); in view of Miltonberger et al. (US 2010/0094767 A1); and further in view of Nordahl et al. (US 2009/0265341 A1).
          Regarding claim 2, the combination of Revesz, Mensink and Miltonberger fails to teach the method, wherein the predictive model includes a memory loss factor. 
         However, Nordahl teaches the method, wherein the predictive model includes a memory loss factor ([paragraph 0028-0030, 0109, 0116] describe predictive system (predictive model) includes memory loss factor).
        Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Revesz/ Mensink / Miltonberger to include the predictive model includes a memory loss factor as taught by Nordahl in order to assist users of self-help systems for automated computer support by providing recommendations that minimize the effort in searching large databases ([paragraph 0002] in Nordahl).    

       Regarding claim 3, the combination of Revesz, Mensink, Miltonberger and Nordahl teaches the method, wherein the memory loss factor enables the predictive model to adapt to concept drift of UGC items ([paragraph 0028-0030, 0109, 0116] describe predictive system (predictive model) includes memory loss factor and predictive system (predictive model) changes (adapt to concept drift) data generated by user (UGC) using memory loss factor).


     Regarding claim 20, the combination of Revesz, Mensink and Miltonberger fails to teach the non-transitory computer-readable medium, wherein the predictive model includes a memory loss factor. 
         However, Nordahl teaches the non-transitory computer-readable medium, wherein the predictive model includes a memory loss factor ([paragraph 0028-0030, 0109, 0116] describe predictive system (predictive model) includes memory loss factor).
        Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Revesz/ Mensink / Miltonberger to include the predictive model includes a memory loss factor as taught by Nordahl in order to assist users of self-help systems for automated computer support by providing recommendations that minimize the effort in searching large databases ([paragraph 0002] in Nordahl).

8.     Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revesz et al. (US 2012/0296634 A1); in view of Mensink et al. (US 2012/0269436 A1); .
          Regarding claim 5, the combination of Revesz, Mensink and Miltonberger fails to teach the method, wherein the processing the plurality of the UGC items is further configured to obtain an importance weight for each of the plurality of UGC items, and wherein the updating the predictive model includes adjusting the importance weight using the one or more labels.
         However, Balsiger teaches the method, wherein the processing the plurality of the UGC items is further configured to obtain an importance weight for each of the plurality of UGC items ([paragraph 0042-0044] describe obtain an important weight for the message generated by user (UGC)), 
   and wherein the updating the predictive model includes adjusting the importance weight using the one or more labels ([paragraph 0023-0024, 0038, 0042-0044, 0070] describe updating the predictive model includes modifying the importance weights using label).
    Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Revesz/ Mensink / Miltonberger to include adjusting the importance weight using the one or more labels as taught by Balsiger in order to allow users to organize messages into folders or to apply user-defined labels to messages for easier identification ([paragraph 0006] in Balsiger).

9.      Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revesz et al. (US 20120296634 A1); in view of Mensink et al. (US 2012/0269436 A1); .
           Regarding claim 6, the combination of Revesz, Mensink and Miltonberger fails to teach the method, wherein said selecting specific ones of the plurality of UGC items for which to request the label is further based on an instrumental distribution.
           However, Markov teaches the method, wherein said selecting specific ones of the plurality of UGC items for which to request the label is further based on an instrumental distribution ([pages 103-104] describe selecting samples (one of the plurality of UGC items) are also drawn (based on) from an instrumental distribution).
      Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Revesz/ Mensink / Miltonberger to include selecting specific ones of the plurality of UGC items for which to request the label is further based on an instrumental distribution as taught by Markov  in order to provide most samples which are drawn from instrumental distribution are rejected and only a small percentage of samples are accepted as the output ([page 104] in Markov).

10.    Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revesz et al. (US 20120296634 A1); in view of Mensink et al. (US 2012/0269436 A1); in view of Miltonberger et al. (US 2010/0094767 A1); and further in view of Zdybel et al. (US 5486686 A).
Regarding claim 7, the combination of Revesz, Mensink and Miltonberger fails to teach the method, wherein the UGC items include text, the text is processed as an elemental representation.
         However, Zdybel teaches the method, wherein the UGC items include text, the text is processed as an elemental representation ([col 7 line 62-col 8 line 27] describe text is processed by an elemental representation).
       Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Revesz/ Mensink / Miltonberger to include the UGC items include text, the text is processed as an elemental representation as taught by Zdybel in order to capture otherwise unavailable or not easily discernible information relevant to the reproduction of the electronic source document ([col 1 lines 20-22] in Zdybel).

11.    Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revesz et al. (US 20120296634 A1); in view of Mensink et al. (US 2012/0269436 A1); in view of Miltonberger et al. (US 2010/0094767 A1); and further in view of Ah-Pine et al. (US 20120158739 A1).
        Regarding claim 8, the combination of Revesz, Mensink and Miltonberger fails to teach the method, wherein the UGC items include an image, the image is processed using a bag of features model.
       However, Ah-Pine teaches the method, wherein the UGC items include an image, the image is processed using a bag of features model ([paragraph 0107, 0115] describe the textual component of the database object is first preprocessed by the Fisher Vector 
     Therefore, it would have been obvious to one of ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Revesz/ Mensink / Miltonberger to include the UGC items include an image, the image is processed using a bag of features mode as taught by Ah-Pine in order to information retrieval and finds particular application in connection with multimedia information retrieval ([paragraph 0003] in Ah-Pine).

Allowable Subject Matter
12.    Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.     Claims 10-18 are allowable over prior art if filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting.

Conclusion
         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459